Citation Nr: 0011208	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-46 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

The propriety of the initial noncompensable rating assigned 
following a grant of service connection for residuals of a 
fracture at the base of the right fifth metatarsal.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1974 to June 
1975.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
RO.  

The veteran testified before the undersigned Member of the 
Board at the RO in August 1996.  

The case was remanded by the Board to the RO in February 1997 
for additional development of the record.  



REMAND

In this case, the veteran contends that the service-connected 
residuals of the fracture of the base of the right fifth 
metatarsal are compensably disabling.  

During the Board hearing in August 1996, the veteran asserted 
that she had not been afforded an adequate examination for 
rating purposes.  Thereafter, the case was remanded by the 
Board in February 1997.  The directives set forth in the 
Remand instructed the RO to afford the veteran a special VA 
examination to be performed by a podiatrist or orthopedist 
for the purpose of evaluating the current severity of the 
service-connected right foot disability.  

In particular, the claims folder and a copy of the February 
1997 Remand were to made available to the examiner for review 
prior to the examination.  The examiner was to describe in 
detail the extent of any functional loss due to the veteran's 
service-connected right foot disability.  Additionally, the 
examiner was to comment on any functional loss due to 
weakened movement, excess fatigability, incoordination or 
pain on use and to state whether any pain claimed by the 
veteran was supported by adequate pathology and was evidenced 
by her visible behavior.  Finally, the examiner was to 
provide an opinion as to the degree of deduction (if any) in 
the veteran's ability to work, based solely on impairment due 
to the service-connected right foot disability.  

The Board finds that the examiner did not comply with the 
directives set forth in the February 1997 remand.  The 
veteran was afforded a VA examination in September 1997.  The 
examiner found that there were no apparent findings on 
clinical examination, but noted that the veteran had chronic 
foot pain and multiple subjective complaints.  
Radiographically, there were no abnormalities or secondary 
traumatic arthritis noted to be present.  However, the 
examiner did not opine whatsoever as to the veteran's 
complaints of foot pain or any related functional loss due to 
pain or whether any complaints of pain claimed by the veteran 
were supported by adequate pathology.  In addition, the 
examiner did not address whether the veteran's ability to 
work had been reduced solely due to the service-connected 
right foot disability.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  In light of the 
foregoing, this case must be remanded again for the actions 
set forth hereinbelow.  

Finally, The Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a non-
compensable ratings for the service-connected residuals of 
the fracture of the base of the right fifth metatarsal 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  When the RO considers the veteran's claim, the 
actual issues in appellate status are as shown on the front 
page of this remand, and the RO should consider the question 
of staged ratings.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Any records of treatment for the 
service-connected residuals of the 
fracture of the base of the right fifth 
metatarsal received by the veteran 
subsequent to those already on file 
either by a private physician or by a VA 
facility should be obtained and 
associated with the claims file.  

2.  The veteran should then be scheduled 
for a special VA examination by a 
podiatrist or orthopedist for the purpose 
of evaluating the current severity of the 
service-connected right foot disability 
with particular emphasis on the claimed 
functional loss (if any) due to pain.  If 
possible, the veteran should be 
reexamined by the same physician who 
conducted the September 1997 examination.  
The examiner should provide an opinion as 
to the veteran's functional loss (if any) 
due to pain.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings and diagnoses and 
should describe in detail the extent of 
any functional loss due to the veteran's 
fracture residuals of the base of the 
right fifth metatarsal and any related 
foot disability.  An opinion should be 
provided as to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, adhesion 
or defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the veteran is supported 
by adequate pathology and is evidenced by 
her visible behavior.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
fracture, base of right fifth metatarsal 
disability that develops on use.  In 
addition, the examiner should be 
requested to provide an opinion regarding 
the degree of deduction in the veteran's 
ability to work, based solely on 
impairment due to the service-connected 
foot disability.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims, with particular 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999), and the 
directives set for in Fenderson.  If 
adverse action is continued, both the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case concerning all evidence added 
to the record since the last supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999), and they should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until she is further informed, but she may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




